Citation Nr: 0841508	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-28 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals, status post discectomy, L4-
5, L5-S1, with degenerative disc disease and radiating pain 
into the left hip and lower extremity (back condition).

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for residuals, status post discectomy, L4-5, L5-S1, 
with degenerative disc disease and radiating pain into the 
left hip and lower extremity (back condition), for the period 
beginning November 1, 2006.


REPRESENTATION

Appellant represented by:	Alethea M. Shaw-Milton, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990, January to July 1991, and June 2004 to 
November 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In an October 2006 rating decision, the RO increased the 
rating of the veteran's service-connected back condition to 
100 percent disabling, for the period beginning July 19, 2006 
to prior to November 1, 2006.  In an August 2007 rating 
decision, the RO increased the rating of the veteran's 
service-connected back condition to 20 percent disabling for 
the period beginning November 1, 2006.  As these awards are 
not a complete grant of the benefit sought on appeal, the 
issues remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issue of entitlement to an evaluation in excess of 20 
percent disabling for residuals, status post discectomy, L4-
5, L5-S1, with degenerative disc disease and radiating pain 
into the left hip and lower extremity (back condition), for 
the period beginning November 1, 2006, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to July 19, 2006, the veteran's back condition was 
manifested by forward flexion of 60 degrees; the veteran's 
back condition did not manifest in ankylosis, muscle spasms, 
or periods of prescribed bed rest.

2.  Prior to July 19 2006, the veteran's back disability has 
been productive of neurologic impairment of the left lower 
extremity that results in disability analogous to mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent disabling for the veteran's residuals, status 
post discectomy, L4-5, L5-S1, with degenerative disc disease 
and radiating pain into left hip and lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5235-5243 
(2008).

2.  The criteria for a separate 10 percent evaluation for 
left-sided mild incomplete paralysis of the sciatic nerve 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated September to November 2005.  The veteran 
submitted private treatment records from the Hattiesburg 
Clinic, dated April 2005 to July 2006 and Forest Hill General 
Hospital, dated in July 2006, and was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  The appellant was 
afforded VA medical examinations in May 2006, September 2006, 
and May 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further assistance is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  

II. Higher Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks a higher initial evaluation for his 
service-connected residuals, status post discectomy, L4-5, 
L5-S1, with degenerative disc disease.  The veteran's back 
condition is currently rated as 10 percent disabling for the 
period prior to July 19, 2006 pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (IVDS) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine, 
outlined above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, each segment is to be rated on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate  Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).  

In April 2005 the veteran was examined by a private 
physician.  He complained of pain in the left posterior 
buttock region radiating down into the hamstring region but 
not past the veteran's knee.  The veteran reported some 
associated back pain.  Upon examination the veteran had pain 
down his left thigh with the straight leg raise at about 70 
degrees.  The veteran was noted to have good flexion and 
extension.  X-rays of the lumbosacral spine revealed no 
fractures, dislocations, or significant degenerative changes.

The veteran underwent a magnetic resonance imaging (MRI) scan 
of the back in April 2005.  The MRI scan revealed mild 
congenital narrowing of the lower lumbar canal, mild to 
moderate L4-L5 central canal stenosis and associated mild 
central disc herniation, and mild degenerative facet 
hypertrophy causing recess narrowing contacting both 
diagonally descending L5 nerve roots and both exiting L4 
nerve roots.  The MRI scan also revealed moderate loss of L5-
S1 disc height, circumferential osteophytic lipping and shall 
disc herniation with contact on both diagonally descending S1 
nerve root sleeves and exiting L5 nerve roots, with left 
being greater than the right.

In a May 2005 private treatment note, the veteran complained 
on pain, numbness, and tingling going down the leg.  Later in 
May 2005 the veteran underwent an MRI scan of the left hip.  
The scan revealed a bubbly lesion involving the greater 
trochanter of the left femur with some cortical thinning.

In June 2005 the veteran was examined by a private physician.  
The veteran complained of left low back pain with 
intermittent posterior buttock, thigh, and calf pain.  He 
indicated that his back pain is worse with standing and 
sitting for a period of time causes left leg pain.  The 
veteran denied bowel and/or bladder problems.  He did not 
have lower extremity weakness.  Upon examination the 
veteran's left sciatic notch region was tender to palpation.  
The veteran could forward flex fingertips to 1 foot from the 
floor, however, this action caused him to have radiculitis 
symptoms.  The veteran could extend 25 degrees giving him 
back pain.  He could side bend 10 degrees, bilaterally, and 
rotate 80 degrees, bilaterally.  The veteran was noted to 
have 2+/5 quadriceps and Achilles muscle stretch reflexes.  
His senses were intact to pinprick bilaterally throughout the 
lower extremities.  Motor strength was 5/5 throughout the 
lower extremities.  The veteran was diagnosed with L4-L5 and 
L5-S1 degenerative disc disease and facet arthrosis and left 
L5 versus S1 radiculitis.

In August 2005 the veteran was examined by a private 
physician.  His left lower extremity had a slight decrease in 
dorsiflexion strength of about 4-4+/5.  Plantar flexion, 
quadricep strength, and hip flexion strength were normal.  
The right lower extremity strength was normal.  Light touch 
sensation was intact.  Reflexes were +1 to +2 at the knee and 
ankle symmetrically.  He had a positive straight leg raise on 
the left at about 75 degrees.  The veteran complained of 
numbness and tingling in the left foot.  The veteran was 
diagnosed with lumbar degenerative disc disease, left lower 
extremity pain, and spinal stenosis at the L4-L5 and L5-S1 
levels.

A private lumbar myleogram performed in August 2005 revealed 
moderately prominent spinal stenosis at the L4-5 and L5-S1 
levels also with broad-based posterior disc bulging at both 
of the levels, more prominent to the left of the midline, 
with bilateral neuroforaminal encroachment.

In an October 2005 VA treatment note the veteran was 
diagnosed with left L4/L5 and L5/S1 disc herniation and 
radiculopathy.  In October 2005 he had an L4/L5 and L5/S1 
discectomy at the VA Medical Center in Augusta, Georgia.

In May 2006 the veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  He reported that he had low 
back pain and pain that radiated down his left leg.  He 
indicated that he does not have flare-ups.  The veteran 
stated that he has numbness in his left leg and sometimes 
uses a cane.  Upon examination, the veteran was noted to have 
a well healed scar of 2.5 inches on his back.  He had a 
little difficulty heel walking on the left.  Moderate spasm 
of the paraspinous musculature was noted.  The veteran had 70 
degrees of forward flexion, 10 degrees of extension, 30 
degrees of left and right lateral flexion, and 30 degrees of 
left and right lateral rotation.  Pain was noted at the end 
points of all ranges of motion.  No objection evidence of 
pain, tenderness, or spasm was noted.  Repetition of motion 
did not affect the range of motion or pain.  Deep tendon 
reflexes were +1 bilaterally on knee and ankle jerk tests.  
Straight leg raising caused some pain on the right at 60 
degrees up.  Patrick's test caused pain on the right.  
Straight leg raise caused pain on the left at 45 degrees.  
Sensation was intact to light touch in both feet and there 
was no residual numbness.  The veteran was diagnosed with 
status post laminectomy and disc excision, L4 and L5, and 
osteoarthritis of both hips.

In this case, an initial evaluation in excess of 10 percent 
disabling for the orthopedic manifestations of the veteran's 
back condition is not warranted based upon the evidence of 
record.  As discussed above, the medical evidence reveals 
that the veteran's lumbar spine is not limited to a forward 
flexion of 30 to 60 degrees and there is no evidence of any 
ankylosis.  Therefore, a rating in excess of 10 percent 
disabling under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted.  The medical evidence 
also does not reveal that the veteran has been prescribed any 
periods of bed rest for his back condition.  Therefore, a 
rating in excess of 10 percent disabling is not warranted 
under Diagnostic Code 5243 for IVDS.  Lastly, the medical 
evidence does not reveal x-ray evidence of involvement of 2 
or more major joints, or 2 or more minor joints, with 
occasional incapacitating exacerbations, therefore, an 
evaluation in excess of  10 percent disabling, is not 
authorized under Diagnostic Code 5003.

A higher evaluation is not warranted, even taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, supra.  Specifically, there is no 
objective evidence of increased pain, weakness, fatigability, 
or incoordination on repetitive motion.

The Board finds, based upon the evidence, that a separate 
evaluation for the veteran's neurological symptoms of his 
back condition is warranted.  Specifically, the Board finds 
that a separate evaluation for the veteran's diagnosed left 
lower extremity radiculopathy is warranted.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The medical records reveal that the veteran complains of and 
has been diagnosed with left lower extremity radiculopathy.  
The Board finds that an evaluation of 10 percent and no 
higher is warranted for this condition.  The veteran's left 
lower extremity radiculopathy manifests in no more than mild 
incomplete paralysis of the sciatic nerve as demonstrated by 
the veteran's complaints of numbness and pain.  As noted 
above, the veteran's left leg symptoms are almost entirely 
sensory with only slight decrease in dorsiflexion strength of 
about 4-4+/5 of the left lower extremity.  Accordingly, a 
separate evaluation of 10 percent disabling and no higher is 
granted for the neurological symptoms, specifically the 
veteran's left lower extremity radiculopathy, of the 
veteran's back condition.


ORDER

An initial rating in excess of 10 percent disabling for the 
veteran's service-connected residuals, status post 
discectomy, L4-5, L5-S1, with degenerative disc disease is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.


REMAND

The veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for residuals, status post discectomy, 
L4-5, L5-S1, with degenerative disc disease (back condition), 
for the period beginning November 1, 2006.

In the veteran's testimony before the undersigned Acting 
Veteran's Law Judge in March 2008, the veteran reported that 
his back condition had worsened since his prior VA 
Compensation and Pension examination.  As such, the Board has 
no discretion and must remand this matter to afford the 
veteran a contemporaneous VA examination to assess the 
current nature, extent, severity and manifestations of his 
back condition since November 1, 2006.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to back condition.  
The claims folder should be made 
available to and reviewed by the 
examiner.

The examiner should identify all back 
orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

Further, the examiner should discuss 
the nature and severity of the 
veteran's left-sided radiculopathy.  
The examiner should also state the 
veteran has right-sided radiculopathy 
or neuropathy, and if so, describe the 
nature and extent of that impairment.

The examiner should discuss the whether 
any urinary or bowel incontinence is 
present, and if so, how frequently 
absorbent materials must be changed. 

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then, readjudicate the veteran's 
claim.  If the benefits sought on 
appeal are not granted in full, issue 
the veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


